Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/23/2022.
Claims 6-10 are allowed in this office action.

Allowable Subject Matter
Claims 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 6, the primary reason for allowance is, An impact torque generator for a hydraulic torque wrench, the impact torque generator comprising: a liner; a main shaft; a first drivable blade; and a second drivable blade, wherein: the liner is configured to be rotated by a rotor; the liner includes a cavity to be filled with hydraulic fluid; the liner includes sealing surfaces projecting from an inner peripheral surface of the liner which is adjacent to the cavity; the main shaft has two projections coaxially positioned inside the liner; the first drivable blade is positioned in the cavity; the first drivable blade has a first sealing surface at a first end of the first drivable blade and a second sealing surface at a second end of the first drivable blade; a cross-sectional shape of the first drivable blade is asymmetrical on both sides of a center line of the first drivable blade which intersects longitudinal sides of the first drivable blade; the second drivable blade is positioned in the cavity; the second drivable blade has a first sealing surface at a first end of the second drivable blade and a second sealing surface at a second end of the second drivable blade; a cross-sectional shape of the second drivable blade is asymmetrical on both sides of a center line of the second drivable blade which intersects longitudinal sides of the second drivable blade; the sealing surfaces of the liner are positioned so as to have 180 degree rotational symmetry across the cavity; the first sealing surface of the first drivable blade is configured to be in contact with a first of the sealing surfaces of the liner while the second sealing surface of the first drivable blade slides in contact with the inner peripheral surface of the liner so as to create a first seal such that a first portion of an interior of the liner is divided into a first high-pressure chamber and a first low-pressure chamber so as to generate impact torque on the main shaft; and the first sealing surface of the second drivable blade is configured to be in contact with a second of the sealing surfaces of the liner while the second sealing surface of the second drivable blade slides in contact with the inner peripheral surface of the liner so as to create a second seal such that a second portion of the interior of the liner is divided into a second high-pressure chamber and a second low-pressure chamber so as to generate impact torque on the main shaft. 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731